Malone Jr., J.
Appeal from an order of the Supreme Court (Mulvey, J.), entered November 24, 2009 in Cortland County, which, among other things, partially denied defendant’s motion for summary judgment dismissing the complaint.
The facts of this case are more fully set out in Van Donsel v Schrader (84 AD3d 1467 [2011] [decided herewith]). Defendant, the Cortland County Administrator, issued a memorandum to the Cortland County Legislature in which he recommended rejection of a proposed settlement of a claim negotiated by Richard Van Donsel, the Cortland County Attorney. In that memorandum, defendant noted the personal and professional relationships between Van Donsel, the claimant’s attorney and plaintiff, and he recommended that Van Donsel’s office be investigated “for a possible criminal conspiracy and unethical behavior.”
Plaintiff then commenced this action, asserting claims for defamation and intentional infliction of emotional distress. Following joinder of issue, defendant moved for summary judgment. Supreme Court granted the motion to the extent of holding that defendant’s reference to plaintiff as Van Donsel’s “paramour” was not defamatory, held those portions of it dealing with the defenses of absolute and qualified privilege in abeyance, and otherwise denied it. Defendant now appeals and, for the reasons stated in Van Donsel v Schrader (supra), we agree with him that he is entitled to summary judgment dismissing the complaint.
Peters, J.P, Lahtinen and Kavanagh, JJ., concur. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as partially denied defendant’s motion; motion granted in its entirety, summary judgment awarded to defendant and complaint dismissed; and, as so modified, affirmed.